DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-26 are pending, of which claims 1 and 14 are independent. Claims 1, 6, 8, 14, 19, and 22 were amended.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets 

Response to Arguments
Applicant's arguments filed 2/3/2022, have been fully considered but they are not persuasive. Applicant’s argue that “Sami does not disclose a thermal model with nodes having three-dimensional positions, mapping said three-dimensional positions to two-dimensional positions, and solving an energy balance equation corresponding to said two-dimensional positions to determine a predicted temperature for a node. Rather, in sharp contrast, Sami discloses a one-dimensional thermal model across a thickness of a wall structure.” Response at 8. However, the examiner notes that it was Mischke that was cited for teaching mapping and not Sami. Applicant’s then conclude “[t]hus, Sami does not teach "mapping, by the processor, the three-dimensional positions of the plurality of nodes to two-dimensional positions; solving, by the processor, an energy balance equation corresponding to the two-dimensional positions of the plurality of nodes to determine a predicted temperature for at least one node" as recited in claim 1. Mischke does not cure the deficiencies of Sami.” Response at 8.
Mischke teaches and suggests that the 3D wall is modeled and mapped to 2D thermal impedance models to analyze the thermal properties of the building wall. Sami was cited to teach the concept of applying an energy balance approach to the thermal model to predict the thermal performance of a wall. It is the combination of Mischke in view of Sami that teaches and suggests all the elements in the invention as claimed. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is maintained and modified to address below the amended language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 13-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mischke, US Patent Application Publication No. 2015/0100267 (submitted in IDS dated 6/14/2019, “Mischke”) in view of Sami Al-Sanea, “Evaluation of Heat Transfer Characteristics of Building Wall Elements,” Elsevier B.V. on behalf of King Saud University, pp. 285-312 (2000) (“Sami”).
A method, comprising: receiving input data related to an enclosure (Mischke, Fig. 2 showing sources or inputs of data related to a building or enclosure; [0001] “The invention refers to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface.”), the input data including solar intensity data on an exterior of a wall of the enclosure (Mischke, [0015] “Thus, a method is proposed to calculate/compute a heat flow through an enveloping surface, where the respective contributions of convection and thermal radiation are considered.”; [0062] “under to the preconditions described in 4) above, the radiation part IR/IR,(i,k) of the heat energy flow can be computed as a simple sum of the black body radiation of M(i,k) and of the one of its respective radiation environment (e.g. Tsky, Tearth)”. Examiner’s Note (EN): The sky radiation is solar intensity data.); 
generating, by a processor, a thermal model of a wall of the enclosure based at least in part on the input data, the wall modeled as having a plurality of layers and the thermal model including a plurality of nodes having three-dimensional positions, each layer of the plurality of layers being associated with at least one node of the plurality of nodes and each node of the plurality of nodes being thermally coupled to an adjacent node by a thermal resistance (Mischke, Figs. 4 illustrating wall with a plurality of layers and the thermal model having nodes and showing nodes having 3D positions (see e.g., I1-I4) to a 2D representation of the thermal model with nodes and coupled thermal resistances, 5-6 illustrating how the nodes are thermally coupled, 7 illustrating the energy characteristics of the building model  [0093-0108] “FIG. 4 shows schematically, as a finite-element unit cell, how a typical real wall structure is mapped into an equivalent finite-element heat-flow model. In this model the (thermal) 
mapping, by the processor, the three-dimensional positions of the plurality of nodes to two-dimensional positions (Mischke, Fig. 4 showing mapping of the 3D wall to a 2D representation of the thermal model with nodes and coupled thermal resistances; [0093] “FIG. 4 shows schematically, as a finite-element unit cell, how a typical real wall structure is mapped into an equivalent finite-element heat-flow model.”);
While Mischke teaches that the temperature is calculated implicitly (see [0084] “The calculation of the energy characteristics (Rn, Cn, etc.) according to the invention is shown in the FIGS. 7 to 9.” And [0110] “using known fluid dynamics formulas …, these convection currents can be calculated with sufficient precision too. Thereby Isfis; is determined completely. The energy characteristics of the respective component/surface can now be computed from these results terminally (see FIG. 7).”), it does not explicitly disclose solving, by the processor, an energy balance equation corresponding to the two-dimensional positions of the plurality of nodes to determine a predicted temperature for the at least one node; and output the predicted temperature to a display device.
Sami teaches solving, by the processor, an energy balance equation corresponding to the two-dimensional positions of the plurality of nodes to determine a predicted temperature for the at least one node (Sami, p. 291 paragraph 2 “The composite wall of N layers is discretized into a number of nodes and the finite-volume equations are derived for overall balance of energy.” And p. 292 paragraph 1 “where the temperature at a typical node P, Tp, is linked to the temperatures to the east and west nodal locations, TE and Tw, and the previous time-step temperature value” and paragraph 3 “The iterative solution within each time step continues until the differences between the nodal temperature values at consecutive iterations diminish to a small predetermined tolerance value.”; p.296 paragraph 2 “The computer model is further validated by application to a simplified problem for which an exact analytical solution can be effected.” EN: Thus, Sami teaches that the modeling is performed by computer (i.e., processor). While, the balance of energy in Sami is one-dimensional, it would be obvious to one of ordinary skill in the art to apply a balance of energy calculation to the 2D node representation of Mischke to solve all the relevant nodes in the more detailed representation of the wall model taught by Mischke. Sami teaches the use of balance of energy equations applied to the thermal model as an alternate more accurate representation of the wall heat transfer.); and 
output the predicted temperature to a display device (Sami, p. 296 paragraph 2 “The results are presented in the form of dimensionless temperature”; p. 298 paragraph 2 “Figure 9 displays the temperature distributions across the thickness of wall structure W1 in the representative day for the month of July.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mischke (directed to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface) and Sami (directed to heat transfer analysis of wall elements) and arrived at the node based method as claimed calculating and outputting the predicted temperatures in the enclosure walls. One of 

Claim 2. Modified Mischke teaches the method of claim 1, wherein generating the thermal model includes identifying the plurality of layers of the wall as an inner surface layer thermally coupled to an interior volume of the enclosure, an outer surface layer including the exterior of the wall and thermally coupled to an ambient environment, and a center layer thermally coupled to the inner surface layer and the outer surface layer (Mischke, see for example Fig. 4 showing layered wall, with heat-flow model mapping of inner to outer surface layers and including a center layer (i.e., d2 or d3) with the model showing the layers are thermally coupled. [0093-0108] “FIG. 4 shows schematically, as a finite-element unit cell, how a typical real wall structure is mapped into an equivalent finite-element heat-flow model. In this model the (thermal) energy-flows/-currents do only flow through the in general material dependent impedances between any two of the six neighboring nodes (i±1,k±1,z) and (i,k,z±1) of each node (i,k,z) of that very model.” EN: The number of layers in the composite depends on the wall structure under consideration and is within the ordinary skill in the art to alter as needed.).

Claim 3. Modified Mischke teaches the method of claim 2, wherein the thermal resistance is configured to account for thermal conductivity such that a first node associated with the center layer is conductively coupled to a node of the inner surface layer, a node of the outer surface layer, and to a second, third, fourth, and fifth adjacent node associated with the center layer (Mischke, see Fig. 4 showing layered wall, with heat-flow model mapping of inner to outer surface layers and including a center layer (i.e., d2 or d3) with the model showing the layers are thermally coupled. [0093-0108] “FIG. 4 shows schematically, as a finite-element unit cell, how a typical real wall structure is mapped into an equivalent finite-element heat-flow model. In this model the (thermal) energy-flows/-currents do only flow through the in general material dependent impedances between any two of the six neighboring nodes (i±1,k±1,z) and (i,k,z±1) of each node (i,k,z) of that very model.” EN: The number of layers and hence nodes in the composite depends on the wall structure under consideration and is within the ordinary skill in the art to alter as needed.).

Claim 4. Modified Mischke teaches the method of claim 3, further comprising applying a weighting parameter to at least one thermal resistance (Mischke, Fig. 7 RH1 and RH2 are combined to form ZHj and thus the values are adjustable and are construed as weighted further described in [0108] in the accompanying equations).

Claim 5. Modified Mischke teaches the method of claim 4, wherein the weighting parameter is applied to a thermal resistance between the first node and the node of the inner surface layer and to a thermal resistance between the first node and the node of the outer surface layer (Mischke, Fig. 7 RH1 and RH2 are combined to form ZHj and thus the values are adjustable and are construed as weighted further described in [0108] in the accompanying 

Claim 6. Modified Mischke teaches the method of claim 1. Mischke does not explicitly disclose, but Sami teaches wherein solving the energy balance equation includes solving the energy balance equation corresponding to the two-dimensional positions of the plurality of nodes at a plurality of time steps to determine a predicted temperature change at the at least one node over time (Sami, p. 291 paragraph 2 “The composite wall of N layers is discretized into a number of nodes and the finite-volume equations are derived for each group of similar nodes by applying the overall balance of energy.” And p. 292 paragraph 1 “where the temperature at a typical node P, Tp, is linked to the temperatures to the east and west nodal locations, TE and Tw, and the previous time-step temperature value” and paragraph 3 “The iterative solution within each time step continues until the differences between the nodal temperature values at consecutive iterations diminish to a small predetermined tolerance value.”; p.296 paragraph 2 “The computer model is further validated by application to a simplified problem for which an exact analytical solution can be effected.” EN: Thus, Sami teaches and suggests to one of ordinary skill that the modeling is performed at a plurality of time steps.). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mischke (directed to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface) and Sami (directed to heat transfer analysis of wall elements) and arrived at the node based method as 

Claim 7. Modified Mischke teaches the method of claim 1, wherein solving the energy balance equation (Sami, p. 291 paragraph 2 “The composite wall of N layers is discretized into a number of nodes and the finite-volume equations are derived for each group of similar nodes by applying the overall balance of energy.” And p. 292 paragraph 1 “where the temperature at a typical node P, Tp, is linked to the temperatures to the east and west nodal locations, TE and Tw, and the previous time-step temperature value” and paragraph 3 “The iterative solution within each time step continues until the differences between the nodal temperature values at consecutive iterations diminish to a small predetermined tolerance value.”) includes compensating for solar load based on the solar intensity data (Mischke, [0015] “Thus, a method is proposed to calculate/compute a heat flow through an enveloping surface, where the respective contributions of convection and thermal radiation are considered. To evaluate the heat transfer by radiation the respective surface temperatures of the enveloping surface and the (radiation) temperature of the respective backscattering hemisphere surrounding, the enveloping surface is considered.”; [0062] “under to the preconditions described in 4) above, the radiation part IR/IR,(i,k) of the heat energy flow can be computed as a simple sum of the black body radiation of M(i,k) and of the one of its respective radiation environment (e.g. Tsky, 

Claim 8. Modified Mischke teaches the method of claim 1, wherein generating the thermal model includes defining the wall as a physical domain represented by the three-dimensional positions of the plurality of nodes (Mischke, Fig. 4 showing mapping of the 3D wall to a 2D representation of the thermal model with nodes and coupled thermal resistances (see e.g., I1-I4 showing 3D positions for the nodes); [0093] “FIG. 4 shows schematically, as a finite-element unit cell, how a typical real wall structure is mapped into an equivalent finite-element heat-flow model.”).

Claim 9. Modified Mischke teaches the method of claim 8 wherein the enclosure includes two adjacent exterior walls that lie on planes that intersect along a straight line defined by an edge of the two adjacent exterior walls, and the two-dimensional plane includes the edge (Mischke, see Fig. 2 where the enclosure of the building includes adjacent exterior walls that intersect; EN: The number of layers and hence nodes in the composite depends on the wall structure under consideration and is within the ordinary skill in the art to alter as needed.).

Claim 13. Modified Mischke teaches the method of claim 1. While modified Mischke does not explicitly disclose adjustment based on the model, it teaches further comprising using, by the processor, the predicted temperature to adjust an operating parameter of equipment in the interior volume (Mischke, Abstract “A method to determine the heat transfer through some enveloping surface is being presented, where a convective as well as a radiation heat-transfer is considered.”; [0003] “The invention addresses a multitude of measurement and calculation methods as well as IT-systems for the measurement, illustration, determination and analysis of energy losses and characteristics in the building, the engineering and the electrical industry.” EN: This would suggest to one of ordinary skill in the art to take the results of the models and make any necessary or desired adjustments to improve the energy performance or comfort of the building as this is the reason for conducting such thermal investigations.)

Claim 14. Mischke discloses a storage device; a display device; a controller coupled to the storage device and the display device and configured to: (Mischke [0122] “Furthermore a computer program and a SW computer program product is presented, which can be loaded directly into a computer memory and which comprises pieces of SW to execute the method presented to compute (heat) energy-losses, thermal resistances and thermal capacities as described in this paper). Further, incorporating the rejections of claim 1, claim 14 is rejected as discussed above for substantially similar rationale.

Regarding claim 15, incorporating the rejections of claim 2 and claim 14, claim 15 is rejected as discussed above for substantially similar rationale.



Regarding claim 17, incorporating the rejections of claim 4 and claim 14, claim 17 is rejected as discussed above for substantially similar rationale.

Regarding claim 18, incorporating the rejections of claim 5 and claim 14, claim 18 is rejected as discussed above for substantially similar rationale.

Regarding claim 19, incorporating the rejections of claim 6 and claim 14, claim 19 is rejected as discussed above for substantially similar rationale.

Claim 20. Modified Mischke teaches the system of claim 14, further comprising at least one sensor coupled to the storage device and configured to measure the solar intensity data (Mischke, [0020] “In the arrangement the surface temperatures of the respective surface elements can be measured contact-free via camera or sensor and their actual spatial positions are determined using an integrated geometry measurement system simultaneously.” EN: The surface elements include the incident solar radiation.).

Regarding claim 21, incorporating the rejections of claim 7 and claim 14, claim 21 is rejected as discussed above for substantially similar rationale.



Regarding claim 23, incorporating the rejections of claim 9 and claim 14, claim 23 is rejected as discussed above for substantially similar rationale.

Regarding claim 26, incorporating the rejections of claim 13 and claim 14, claim 26 is rejected as discussed above for substantially similar rationale.


Claims 10-12 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mischke, US Patent Application Publication No. 2015/0100267 (submitted in IDS dated 6/14/2019, “Mischke”) in view of Sami Al-Sanea, “Evaluation of Heat Transfer Characteristics of Building Wall Elements,” Elsevier B.V. on behalf of King Saud University, pp. 285-312 (2000) (“Sami”) and further in view of Rui Zhang, et al., “Coupled EnergyPlus and computational fluid dynamics simulation for natural ventilation,” Building and Environment vol. 68, p. 100-113 (2013) (submitted in IDS dated 6/14/2019 “Zhang”).
Claim 10. Modified Mischke teaches the method of claim 1. Mischke does not explicitly disclose, further comprising incorporating the thermal model with a CFD model of an interior volume of the enclosure.
Zhang teaches incorporating the thermal model with a CFD model of an interior volume of the enclosure (Zhang, Abstract “a coupled lumped heat transfer model (EnergyPlus) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mischke (directed to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface) and Sami (directed to heat transfer analysis of wall elements) and Zhang (directed to coupling thermal and CFD models to evaluate building energy) and arrived at the method as claimed where the thermal models of Mischke are coupled to the CFD models as taught by Zhang to gain a fuller understanding of the thermal and fluid flows. Naturally, the CFD of the interior building volumes would be adjacent the walls that the thermal model was focused upon. One of ordinary skill in the art would have been motivated to make such a combination because “with the rapid development of computation power, the computation time of CFD is decreasing, it is highly necessary to develop an integrated thermal simulation that combines the advantages of both the nodal and FVM model, providing higher accuracy within acceptable computation time.” as taught in Zhang (p. 101 column 1 paragraph 1).

Claim 11. Modified Mischke teaches the method of claim 10. Mischke does not explicitly disclose, but Zhang teaches wherein the CFD model of the interior volume is represented by a grid that forms a plurality of cells, the plurality of cells including a plurality of interior cells that are adjacent to an inner layer of the plurality of layers (Zhang, Abstract “a coupled lumped heat transfer model (EnergyPlus) and CFD model (Fluent) was implemented, and 8 days 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mischke (directed to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface) and Sami (directed to heat transfer analysis of wall elements) and Zhang (directed to coupling thermal and CFD models to evaluate building energy) and arrived at the method as claimed where the thermal models of Mischke are coupled to the CFD models as taught by Zhang to gain a fuller understanding of the thermal and fluid flows. Naturally, the CFD of the interior building volumes would be adjacent the walls that the thermal model was focused upon. One of ordinary skill in the art would have been motivated to make such a combination because “with the rapid development of computation power, the computation time of CFD is decreasing, it is highly necessary to develop an integrated thermal simulation that combines the advantages of both the nodal and FVM model, providing higher accuracy within acceptable computation time.” as taught in Zhang (p. 101 column 1 paragraph 1).

Claim 12. Modified Mischke teaches the method of claim 10. Mischke does not explicitly disclose, but Zhang teaches further comprising implementing a design of the interior volume based on the CFD model (Zhang, p. 103 column 1 paragraph 3 “The CFD tool will conduct the steady state natural ventilation simulation. A post processing program will be implemented to extract the temperature profile and velocity fields from CFD tool and then to calculate the values for the exchange variables, which include the following: Airflow rates through all the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mischke (directed to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface) and Sami (directed to heat transfer analysis of wall elements) and Zhang (directed to coupling thermal and CFD models to evaluate building energy) and arrived at the method as claimed where the thermal models of Mischke are coupled to the CFD models as taught by Zhang to gain a fuller understanding of the thermal and fluid flows. Naturally, the CFD of the interior building volumes would be adjacent the walls that the thermal model was focused upon. One of ordinary skill in the art would have been motivated to make such a combination because “with the rapid development of computation power, the computation time of CFD is decreasing, it is highly necessary to develop an integrated thermal simulation that combines the advantages of both the nodal and FVM model, providing higher accuracy within acceptable computation time.” as taught in Zhang (p. 101 column 1 paragraph 1).

Claim 24. Modified Mischke teaches the system of claim 13. Mischke does not explicitly disclose, but Zhang teaches wherein the controller is configured to incorporate the thermal model with a CFD model of an interior volume of the enclosure.
Zhang teaches wherein the controller is configured to incorporate the thermal model with a CFD model of an interior volume of the enclosure (Zhang, Abstract “a coupled lumped heat transfer model (EnergyPlus) and CFD model (Fluent) was implemented, and 8 days of 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mischke (directed to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface) and Sami (directed to heat transfer analysis of wall elements) and Zhang (directed to coupling thermal and CFD models to evaluate building energy) and arrived at the method as claimed where the thermal models of Mischke are coupled to the CFD models as taught by Zhang to gain a fuller understanding of the thermal and fluid flows. Naturally, the CFD of the interior building volumes would be adjacent the walls that the thermal model was focused upon and all the models are computer based and thus will be controlled via the computer. One of ordinary skill in the art would have been motivated to make such a combination because “with the rapid development of computation power, the computation time of CFD is decreasing, it is highly necessary to develop an integrated thermal simulation that combines the advantages of both the nodal and FVM model, providing higher accuracy within acceptable computation time.” as taught in Zhang (p. 101 column 1 paragraph 1).

Claim 25. Modified Mischke teaches the system of claim 24. Mischke does not explicitly disclose wherein the CFD model of the interior volume is represented by a grid that forms a plurality of cells, the plurality of cells including a plurality of interior cells that are adjacent to an inner layer of the plurality of layers.
Zhang teaches wherein the CFD model of the interior volume is represented by a grid that forms a plurality of cells, the plurality of cells including a plurality of interior cells that are adjacent to an inner layer of the plurality of layers (Zhang, Abstract “a coupled lumped heat transfer model (EnergyPlus) and CFD model (Fluent) was implemented, and 8 days of simulation was conducted.”; p. 101 column 1 paragraph 3 “A coarse-grid CFD simulation was also carried out.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mischke (directed to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface) and Sami (directed to heat transfer analysis of wall elements) and Zhang (directed to coupling thermal and CFD models to evaluate building energy) and arrived at the method as claimed where the thermal models of Mischke are coupled to the CFD models as taught by Zhang to gain a fuller understanding of the thermal and fluid flows. Naturally, the CFD of the interior building volumes would be adjacent the walls that the thermal model was focused upon. One of ordinary skill in the art would have been motivated to make such a combination because “with the rapid development of computation power, the computation time of CFD is decreasing, it is highly necessary to develop an integrated thermal simulation that combines the advantages of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148